DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12, 13 & 15-23 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 & 8, 9, 12, & 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. US Patent Application Publication 2015/0194730 in view of Kakimoto et al. US Patent 6,181,278.
Regarding Claim 1, Sudo et al. teaches a patch antenna (Figs. 1-4 Par. 0037) comprising: 
a first dielectric layer (4 Figs. 1-4 Par. 0039) in which a patch conductor (13 Figs. 1-4 Par. 0037) is provided; 
a second dielectric layer (5 Figs. 1-4 Par. 0039) in which a signal line (7, 8 Figs. 1-4 Par. 0042) extending in a direction parallel to the patch conductor is provided (Figs. 1-4); 
a feed conductor (14 Figs. 1-4 Par. 0049) provided perpendicularly to the patch conductor so as to connect one end of the signal line and a feed point for the patch conductor (Figs. 1-4); 
a first ground pattern (11 Figs. 1-4 Par. 0037) provided between the patch conductor and the signal line (Figs. 1-4); and 
a second ground pattern (6 Figs. 1-4 Par. 0041) provided on an opposite side to the first ground pattern with respect to the signal line (Figs. 1-4).

However, Kakimoto et al. teaches wherein the first dielectric layer has a dielectric constant (substrate 7 dielectric constant of approx. 5 Fig. 2 Col 5 L 33) lower than that of the second dielectric layer (substrate 8 dielectric constant of approx. 10 Fig. 2 Col 5 L 6), and wherein the dielectric constant of the second dielectric layer is 6 or more (substrate 8 dielectric constant of approx. 10 Col 5 L 6).
In this particular case, providing the first dielectric layer to have a dielectric constant lower than that of the second dielectric layer and wherein the dielectric constant of the second dielectric layer is 6 or more is common and well known in the art as evident by Kakimoto et al. which results in the reduction of the size of the feeding circuit and a significant increase in the degree of freedom of design (Col. 5 L 15-18).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first dielectric layer of Sudo et al. to have a dielectric constant lower than that of the second dielectric layer, and wherein the dielectric constant of the second dielectric layer is 6 or more based on the teachings of Kakimoto et al. in order reduce of the size of the feeding circuit and a significantly increase the degree of freedom of design.
Regarding Claim 2, Sudo et al. as modified teaches wherein the first ground pattern is disposed on a boundary surface between the first and second dielectric layers (11 between 4 & 5 Figs. 1-4).
Regarding Claim 3, Sudo et al. as modified teaches wherein the patch conductor is disposed on an outermost surface of the first dielectric layer (13 on 4 Fig. 1).
Regarding Claim 4, Sudo et al. as modified teaches wherein the second ground pattern is disposed on an outermost surface of the second dielectric layer (6 Fig. 3).
Regarding Claim 5, Sudo et al. as modified teaches further comprising a parasitic patch conductor (16 Figs. 1-4 Par. 0037) provided in the first dielectric layer so as to overlap the patch conductor (overlap seen in Figs. 1-4).
Regarding Claim 6, Sudo et al. as modified teaches further comprising: another signal line (10 Figs. 1-4 Par. 0043) provided in the second dielectric layer; and another feed conductor (15 Figs. 1-4 Par. 0050) provided perpendicularly to the patch conductor and connecting one end of the another signal line and another feed point for the patch conductor (Figs. 1-4).
Regarding Claim 8, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein the second dielectric layer has a first region and a second region having a thickness smaller than that of the first region, wherein the first dielectric layer is provided on the first region of the 
However, the skilled artisan recognizes how to form a dielectric layer having different thickness in different areas in order to accommodate other essential components of the patch antenna.
In this particular case, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); and rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70 (CCPA 1950).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer of Sudo et al. as modified with a first region and a second region having a thickness smaller than that of the first region, and providing the first dielectric layer on the first region of the second dielectric layer, and forming the signal line over the first and second regions of the second dielectric layer in order to accommodate other essential components of the patch antenna.
Regarding Claim 9, Sudo et al. as modified teaches wherein the signal line is a stripline (strip conductor Par. 0042).
Regarding Claim 12, Sudo et al. teaches a patch antenna (Figs. 1-4 Par. 0037) comprising: 
a first dielectric layer having a first dielectric constant (4 Figs. 1-4 Par. 0039); 

a patch conductor (13 Figs. 1-4 Par. 0037) provided on the first dielectric layer (Figs. 1-4);
a first ground pattern (11 Figs. 1-4 Par. 0037) provided between the first and second dielectric layers (Figs. 1-4), the first ground pattern having an opening (opening seen in Fig. 1); 
a signal line (7, 8 Figs. 1-4 Par. 0042) embedded in the second dielectric layer; and 
a feed conductor (14 Figs. 1-4 Par. 0049)  penetrating through the opening, the feed conductor having a first end connected to the patch conductor and a second end connected to the signal line (Figs. 1-4).
Sudo et al. is silent on the second dielectric layer having a second dielectric constant higher than the first dielectric constant, the second dielectric constant is 6 or more.
However, Kakimoto et al. teaches wherein the second dielectric layer having a second dielectric constant (substrate 8 dielectric constant of approx. 10 Fig. 2 Col 5 L 6) higher than the first dielectric constant (substrate 7 dielectric constant of approx. 5 Fig. 2 Col 5 L 33), the second dielectric constant is 6 or more (substrate 8 dielectric constant of approx. 10 Col 5 L 6).
In this particular case, providing the second dielectric layer having a second dielectric constant higher than the first dielectric constant, the second dielectric constant is 6 or more is common and well known in the art as evident 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer having a second dielectric constant higher than the first dielectric constant, the second dielectric constant is 6 or more based on the teachings of Kakimoto et al. in order reduce of the size of the feeding circuit and a significantly increase the degree of freedom of design.
Regarding Claim 15, Sudo et al. as modified teaches wherein the signal line has a first section extending in a first direction (length direction of 8 Fig. 1) and a second section extending in a second direction different from the first direction (width direction at circular end of 8 Fig. 1).
Regarding Claim 16, Sudo et al. as modified teaches further comprising a second ground pattern (6 Figs. 1-4 Par. 0041) formed on the second dielectric layer.
Regarding Claim 17, Sudo et al. as modified teaches the patch antenna as claimed in claim 16 as shown in the rejection above.
Sudo et al. is silent on wherein the second dielectric layer has a first region and a second region having a thickness smaller than that of the first region, wherein the first dielectric layer is selectively formed on the first region of the second dielectric layer without covering the second region of the second dielectric layer, wherein the first ground pattern is selectively formed on the first region of the second dielectric layer without covering the second region of the 
However, the skilled artisan recognizes how to form a dielectric layer having different thickness in different areas in order to accommodate other essential components of the patch antenna.
In this particular case, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); and rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70 (CCPA 1950).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer with a first region and a second region having a thickness smaller than that of the first region, and form the first dielectric layer on the first region of the second dielectric layer without covering the second region of the second dielectric layer, and form the first ground pattern on the first region of the second dielectric layer without covering the second region of the second dielectric layer, and form the second ground pattern over the first and second regions of the second dielectric layer in order to accommodate other essential components of the patch antenna.
Regarding Claim 18, Sudo et al. as modified teaches wherein the signal line is formed over the first and second regions of the second dielectric layer (7, 8 on 5 Figs. 1-4).
Regarding Claim 19, Sudo et al. as modified teaches wherein the first dielectric layer has a lower surface (bottom surface of 4 Figs. 1-4) facing to the second dielectric layer and an upper surface positioned opposite to the lower surface (top surface of 4 Figs. 1-4).
Sudo et al. is silent on wherein the upper surface of the first dielectric layer is exposed without covered with any dielectric layer.
However, Sudo et al. discloses that the passive element in the stack-type patch can widen a bandwidth in comparison with a patch antenna without the passive element (Par. 0008). Additionally, Kakimoto et al. Fig. 2 shows the upper surface of 7 upon which patch 2 is located as being exposed without being covered with any dielectric layer.
In this particular case, providing the upper surface of the first dielectric layer to be exposed without any dielectric layer such as layer 3 having passive element 16 is known in the art as evident by the teachings of Sudo et al. for normal antenna operation without a passive element. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the upper surface of the first dielectric layer of Sudo et al. as modified to be exposed without being covered with any dielectric layer in order to provide normal antenna operation without a passive element. 
Regarding Claim 20, Sudo et al. as modified teaches wherein a side surface of the second dielectric layer positioned between the first and second regions is exposed (exposed side surface of 5 Fig. 1 as modified in claim 8).
Regarding Claim 21, Sudo et al. as modified teaches wherein the one end of the signal line is located at the first region (7, 8 Figs. 1-4 as modified in claim 8), and wherein other end of the signal line is located at the second region (7, 8 Figs. 1-4 as modified in claim 8).
Regarding Claim 22, Sudo et al. as modified teaches wherein a side surface of the second dielectric layer positioned between the first and second regions is exposed (exposed side surface of 5 Fig. 1 as modified in claim 17).
Regarding Claim 23, Sudo et al. as modified teaches wherein one end of the signal line is located at the first region (7, 8 Figs. 1-4 as modified in claim 17), and wherein other end of the signal line is located at the second region (7, 8 Figs. 1-4 as modified in claim 17).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. US Patent Application Publication 2015/0194730 in view of Epp et al. US Patent 5,907,305 as applied to claim 1 above, and further in view of Saraswat et al. US Patent Application Publication 2014/0198013 (cited by applicant).
Regarding Claim 7, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein a plurality of sets of the patch conductor, signal line, and feed conductor are provided in an array.
However, Saraswat et al. teaches an array of patches (120 Fig. 1 Par. 0020) fed through a plurality of vias (140 Fig. 1 Par. 0020).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the a plurality of sets of the patch conductor, signal line, and feed conductor of Sudo et al. as modified in an array as taught by Saraswat et al. in order to form a phase array antenna system.
Claims 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. US Patent Application Publication 2015/0194730 in view of Kakimoto et al. US Patent 6,181,278 as applied to claims 1 & 12 above, and further in view of Epp et al. US Patent 5,907,305.
Regarding Claim 10, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein the dielectric constant of the first dielectric layer is 2 or less.
However, Epp et al. teaches wherein the dielectric constant of the first dielectric layer is 2 or less (dielectric layer 108 having dielectric constant of approx. 1.05 Col. 4 L18).
In this particular case, providing the first dielectric layer to have a dielectric constant of 2 or less is common and well known in the art as evident by Epp et al. which results in preventing any surface waves from being formed in the dielectric material and being excited and adding to loss and thermal heating in the system (Col. 4 L 20-30).

Regarding Claim 13, Sudo et al. as modified teaches the patch antenna as claimed in claim 12 as shown in the rejection above.
Sudo et al. is silent on wherein the first dielectric constant is 2 or less.
However, Epp et al. teaches wherein the first dielectric constant is 2 or less (dielectric layer 108 having dielectric constant of approx. 1.05 Col. 4 L18).
In this particular case, providing the first dielectric layer to have a dielectric constant of 2 or less is common and well known in the art as evident by Epp et al. which results in preventing any surface waves from being formed in the dielectric material and being excited and adding to loss and thermal heating in the system (Col. 4 L 20-30).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first dielectric constant of Sudo et al. to be 2 or less based on the teachings of Epp et al. in order to prevent surface waves from being formed in the dielectric material and being excited and adding to loss and thermal heating in the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itsuji US Patent Application Publication 2007/0279143 discloses a stacked antenna.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845